 



 

Maged A. Bishara is Senior Vice President of Iristel Inc., Canada’s leading
provider of wireless IP services. Mr. Bishara started with Iristel in 2002 as
director of operations. From 1999 to 2001, Mr. Bishara was the corporate
controller for Liquidation Depot in Montreal, Qc. where he oversaw accounting,
financial reporting, analysis and preparation of the consolidated financial
statements, including schedules for tax compliance. Mr. Bishara has a Bachelor
of Commerce, Accountancy Major, Baccalaureate, B.Sc from Concordia University.

 

 

 



 

 



 

